 
 
I 
111th CONGRESS
1st Session
H. R. 1238 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2009 
Mr. Shadegg introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the presence in the United States of any alien formerly detained at the Department of Defense detention facility at Naval Station, Guantanamo Bay, Cuba. 
 
 
1.Prohibition on presence in United of former Guantanamo Bay detaineesNotwithstanding any other provision of law, an alien who is detained at the Department of Defense detention facility at Naval Station, Guantanamo Bay, Cuba, on the date of the enactment of this Act— 
(1)is permanently ineligible for admission to the United States for any purpose, whether temporary or permanent, including admission as a refugee; and 
(2)is permanently ineligible for parole into the United States or any other physical presence in the United States that is not regarded as an admission, including transfer to a physical location in the United States for detention purposes. 
2.Specification of constitutional authority for enactment of lawThis Act is enacted pursuant to the power granted to Congress under article 1, section 8, clause 4, to establish a uniform rule of naturalization, and under article 1, section 8, clause 18, of the United States Constitution.  
 
